Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00403-CR

                                 Kenneth Thomas MORGAN-DAVIS,
                                             Appellant

                                                 v.
                                              The State
                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR4937
                         The Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 19, 2015

DISMISSED

           From our initial review of the record it appeared appellant has no right of appeal pursuant

to Texas Rule of Appellate Procedure 25.2(a),(d). Therefore, on July 9, 2015, this court ordered

this appeal would be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d) unless

appellant caused an amended trial court certification to be filed by July 31, 2015, showing

appellant has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio

2003, no pet.). No certification has been filed.
                                                                                      04-15-00403-CR


       Review of the record reveals the trial court’s certification states: “this criminal case is a

plea-bargain case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of

Appellate Procedure provides an appeal “must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d). The clerk’s record, which was filed electronically, contains a written plea bargain,

and the punishment assessed did not exceed the range of punishment of which appellant was

admonished. Therefore, the clerk’s record supports the trial court’s certification that defendant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).

       It is therefore ORDERED this appeal is dismissed.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-